Citation Nr: 9903536	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  98-04 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for recurrent low back 
pain with probable herniated nucleus pulposus L4-5, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran had active service from July 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Denver, Colorado.


REMAND

The veteran was service connected for a back condition in 
June 1976.  The RO granted a 10 percent disability rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293.  In a 
March 1994 rating decision, the RO increased the rating for 
the veteran's service-connected disability to 20 percent 
disabling.

In October 1997, the veteran contended that his service-
connected disability had become more severe and disabling, 
and he requested an increased rating.  The Board finds that 
his claim for an increased rating for a back disability is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

Upon the submission of a well grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.195 (1998); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
his substantive appeal dated in April 1998, the veteran, 
through his attorney, contended that the RO failed in its 
duty to assist; however, no specifics were provided.

The Board notes that at the most recent VA examination, in 
November 1997, the veteran alleged that he had biannual 
flare-ups of back pain which generally lasted for two weeks 
and caused him to miss 10 days of work in the year preceding 
the examination.  He also indicated that during symptomatic 
periods, he experienced intermitted numbness in the posterior 
aspect of the left side.  He stated that he was not having a 
flare-up at the time of the examination.  The examiner 
acknowledged that should a flare-up occur, the veteran would 
likely be symptomatic, but the examiner was unable to 
estimate the effects of those symptoms on the veteran's 
condition.  In addition, no neurological diagnosis with 
regard to the veteran's symptoms was included with the 
examination report.

The Court has indicated that when the pertinent disorder is 
subject to fluctuations, the VA's duty to assist includes an 
adequate examination conducted during an active stage of the 
disorder.  Ardison v. Brown, 6 Vet. App 405 (1994).  In 
addition, the Board notes that when evaluating a service 
connected back disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, consideration must be given as to whether a 
separate disability rating is in order for any related 
neurological impairment.  Bierman v. Brown, 6 Vet. App. 125 
(1994).  Under the circumstances of this case, the Board 
finds that further development is required.

Accordingly, this case is REMANDED for the following:

1. The veteran should be contacted through his 
representative and requested to furnish a complete 
list of all medical personnel and facilities from 
which he has received treatment for his back 
disability since January 1995.  After obtaining the 
appropriate releases from the veteran where 
necessary, the health care providers should be 
contacted and requested to provide all treatment 
records in their possession pertaining to the 
veteran.  If these records are unavailable or are 
duplicates of those already on file, that fact should 
be annotated in the claims folder.  Any available 
records should be associated with the claims folder.

2. The RO should then arrange for the veteran to be 
scheduled for a VA examination to determine the 
nature and severity of his current back disability, 
during a period when the veteran is experiencing 
symptoms.  The claims folder and a copy of this 
remand should be made available to the examiner in 
conjunction with the examination.  All tests and 
studies deemed necessary by the examiner should be 
conducted.  A neurological consultation should be 
arranged if deemed necessary by the examiner.  The 
examiner should elicit from the veteran his account 
of how the back disability affects his daily 
activities and employability.  The report of the 
examination should include a detailed account of all 
manifestations of the back condition found to be 
present.  Specifically, the examiner must comment on 
the extent to which the service-connected back 
disability results in persistent symptoms of sciatic 
neuropathy, objective evidence of pain on use, muscle 
spasm, and/or absent ankle jerk or other neurological 
findings.  The presence or absence of muscle spasm 
should be specifically noted.  The examiner should 
comment on the frequency and severity of recurring 
attacks, as well as the level of relief between 
attacks.  Range of motion of the lumbosacral spine 
should also be recorded in numbers of degrees, and 
the normal ranges of motion should be provided.  Any 
portion of the arcs of motion which are painful 
should be so designated.  The examiners should also 
take into account all functional impairments, 
including pain on use, incoordination, weakness, 
fatigability, abnormal movements, etc.  Any other 
manifestations related to the service-connected 
disability should be described in detail.  In 
particular, the inquiries should, if possible, be 
responded to accounting for the veteran's 
symptomatology in its active, or most severe, phase.

3. Thereafter, the RO should readjudicate the veteran's 
claim for an increased rating for a back disability.  
Consideration should be made of 38 C.F.R. §§ 4.40, 
4.45, 4.59 and the Court's decisions in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), Ardison v. Brown, 6 
Vet. App. 405 (1994) and Bierman v. Brown, 6 Vet. 
App. 125 (1994).  

If the veteran's claim is not granted, then he and his 
representative should be issued a supplemental statement of 
the case and given an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board is 
required as a matter of law to ensure compliance, and will 
further remand the case to ensure compliance with the remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


- 5 -


